UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of, April 2016 Commission File Number 001-37652 Midatech Pharma PLC (Translation of registrant’s name into English) 65 Innovation Drive Milton Park Abingdon, Oxfordshire, OX14 4RQ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F TForm 40-F £  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ SUBMITTED HEREWITH EXHIBITS Exhibit No. Description “Audited financial results for the year ended 31 December 2015” press release dated April 13, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Midatech Pharma PLC Date: April 13, 2016 By: /s/ Nicholas Robbins-Cherry Nicholas Robbins-Cherry Finance Director Exhibit Index Exhibit No. Description “Audited financial results for the year ended 31 December 2015” press release dated April 13, 2016.
